DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 22 September 2021. Claims 1, 3, 5, 7, 10-13, 16-18, 24-26, 30 and 33 have been amended. Claims 2 and 15 have been cancelled. No claims have been added. Therefore, claims 1, 3-14 and 16-33 are presently pending in this application.
Claim Objections
Claim 26 is objected to because of the following informalities:  
In claim 26, line 5 recites “the costal cartilage” and is suggested to be changed to --a costal cartilage-- to provide antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 10, 12, 16, 19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hall et al. (2006/0009717 A1) in view of Schock et al. (5,490,820 A).
Regarding claim 1, in figures 1 and 10 Hall discloses an apparatus (automatic chest compression device 2) for inducing shallow breathing of a patient (the apparatus 2 is pressed against the thorax of a patient 1 to apply pressure to the entirety of the user’s chest such that pressure applied by the apparatus is capable of contacting and pressing upon the abdomen to induce shallow breathing of the patient 1, see paras. [0021] and [0041]), the apparatus comprising: a paddle (second bladder 67) configured to contact a body of the patient 1 (the applicant describes the paddle as follows “Alternatively, the paddle 24 may be inflatable to become relatively rigid” … “In the case of an inflatable paddle, and when used in conjunction with a bladder, the paddle can be a separate component from the bladder or can alternatively be formed integrally with the bladder. For example, the bladder and paddle can be sections of a single component, separated 
However, if in doubt that Hall’s apparatus is capable of promoting shallow breathing in a patient, Hall discloses a bladder 4 having a central section 9 and lateral sections 10/11 to provide pressure over a majority of the patient’s 1 thorax, see para. [0023] and [0038] of Hall. In figure 3 Schock teaches a similar CPR apparatus which applies pressure to a thorax of a patient to promote shallow breathing of the patient (a patient receives a compression/decompression cycle to the thorax via anterior bladder 7 and lateral bladders 8/9, the cycle sending a volume of air to the lungs of a patient, the volume of air causing the patient to take shallow breaths but at a frequency higher than 
Regarding claim 3, the modified Hall device discloses that the paddle is contoured to fit inferior to the patient's Xiphoid process and between costal cartilage of the patient(the paddle 67 is sized and contoured to fit over the thorax 34 of the patient 1 which covers the Xiphoid process and areas between the coastal cartilages of the patient, see para. [0043] of Hall).
Regarding claim 4, the modified Hall device discloses that the paddle has a contoured surface against the patient in the installed condition (the paddle 67 is shown to have a concave contoured surface to contact the thorax 34 of the patient 1, see fig. 10 and para. [0043] of Hall).
Regarding claim 10, the modified Hall device discloses a pressure gauge for measuring air pressure within the bladder (the bladder 4 includes a pressure transducer for measuring the air pressure within the bladder, see para. [0022] of Hall).
Regarding claim 12, the modified Hall device discloses that the bladder comprises an expandable volume defined by at least one sheet of material and a surface of the paddle (the bladder 4 is shown to be a flexible sheet of elastic material defining an interior expandable volume and constrained by a upper surface of the paddle 67, see para. [0038] and [0041] of Hall), wherein the at least one sheet of 
Regarding claim 16, the modified Hall device discloses that the bladder maintains two parallel walls upon inflation (the bladder 4 includes a central section 9 that maintains two parallel lateral sections 10/11 upon inflation, see paras. [0036] and [0038] of Hall).
Alternatively, the modified Hall device discloses that the bladder maintains two parallel walls upon inflation (the bladder 4 includes an upper wall that is parallel to a lower wall upon inflation, see the annotated figure 10 of Hall below and paras. [0036] and [0038] of Hall).
Annotated fig. 10 of Hall

    PNG
    media_image1.png
    358
    484
    media_image1.png
    Greyscale

Regarding claim 19, the modified Hall device discloses that the belt comprises a fastener (Velcro on overlapping sections 5/6, see fig. 1 of Hall) attached to at least one 
Regarding claim 21, the modified Hall device discloses that the belt is configured to wrap around the patient 1 (the belt 3 is wrapped around the thorax 34 of the patient 1, see fig. 10 and para. [0041] of Hall).
Regarding claim 23, the modified Hall device discloses a surface (upper surface of automatic chest compression device 2 contacting the back of the patient 1, see para. [0021] of Hall) coupled to the belt, wherein the surface and belt are configured to apply pressure to the patient (surface applies pressure to the patient 1 when the belt 3 is secured about the patient and the bladder 4 of the apparatus 2 is inflated so that the paddle 67 and surface compress the thorax 34 of the patient, see para. [0043] of Hall).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. and Schock et al. as applied to claim 1 above, and further in view of Manoach et al. (2012/0101418 A1).
Regarding claims 5-6 and 9, the modified Hall device lacks a detailed description of a pump, the pump being releasably connected to the bladder and a valve configured to prevent deflation of the bladder when the bladder is disconnected from the pump.
However, in figure 1D Manoach teaches a pump, the pump being releasably connected to the bladder 106 and a valve configured to prevent deflation of the bladder 106 when the bladder 106 is disconnected from the pump (the pump is manually actuated to inflate the bladder 106, the pump being attached to the bladder 106 via air hose 109 which has a valve that prevents deflation of the bladder 106 when the user 
	Regarding claims 7-8, the modified Hall device lacks a detailed description of a means for maintaining or releasing pressure coupled to at least one of the bladder and the paddle and that the means for maintaining or releasing pressure is further configured to prevent deflation of the bladder when disconnected from a pump.
However, in figure 1D Manoach teaches a means for maintaining or releasing pressure coupled 109 to a bladder 106 and that the means for maintaining or releasing pressure 109 is further configured to prevent deflation of the bladder 106 when disconnected from a pump (the pump is manually actuated to inflate the bladder 106, the pump being attached to the bladder 106 via the means for maintaining or releasing pressure 109 which has a valve that prevents deflation of the bladder 106 when the user manually removes the pump from the bladder 106, see paras. [0026]-[0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall bladder with a means for maintaining or releasing pressure that prevents deflation of the bladder when disconnected from a pump as taught by Manoarch to prevent air leakage from the bladder during operation of the apparatus, see para. [0027] of Manoarch.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. and Schock et al. as applied to claim 1 above, and further in view of Hopman et al. (2013/0041303 A1).
Regarding claim 11, the modified Hall device discloses that the paddle and bladder are inflatable and that the bladder is positioned between the belt and the paddle (see fig. 10 and paras. [0022], [0041] and [0043] of Hall), but lacks a detailed description of a fastener for fastening the paddle to the bladder.
However, in figure 11A Hopman teaches a fastener for fastening a bladder 114 to a surface (a surface of the bladder 114 has hook and loop fasteners to attach bladder 114 to a sling 112, see para. [0116]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall bladder and paddle with a fastener for fastening the paddle to the bladder as taught by Hopman to allow the user to adjust the positioning of the bladder and paddle to accommodate patients of various sizes, see para. [0116] of Hopman.
	Regarding claim 13, the modified Hall device discloses that the paddle and bladder are inflatable and that the bladder is positioned between the belt and the paddle (see fig. 10 and paras. [0022], [0041] and [0043] of Hall), but lacks a detailed description of the bladder being removably attached to the paddle.
However, in figure 11A Hopman teaches a bladder 114 removably attached to a surface (a surface of the bladder 114 has hook and loop fasteners to attach bladder 114 to a sling 112, see para. [0116]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al and Schock et al. as applied to claim 1 above, and further in view of Mössmer (2012/0310123 A1).
Regarding claim 14, the modified Hall device lacks a detailed description of the paddle including fiducial markers.
However, in figure 2 Mössmer teaches a surface 2 includes fiducial markers 11/11’ (the fiducial markers 11/11’ serve as positioning aids to assist the user in setting the surface 2 on the patient, see para. [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall paddle with fiducial markers as taught by Mössmer to serve as positioning aids to assist the user in setting the apparatus on the patient, see para. [0025] of Mössmer.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. and Schock et al. as applied to claim 1 above, and further in view of Illindala et al. (2013/0072830 A1).
Regarding claim 17, the modified Hall device lacks a detailed description of the apparatus being MR-safe.
However, in figure 1 Illindala teaches a similar apparatus 2 that is made from materials to allow the device to be MRI-safe (the apparatus 2 is made of MRI/CT 
Regarding claim 20, the modified Hall device lacks a detailed description of the apparatus being adapted to be radiolucent.
However, in figure 1 Illindala teaches a similar apparatus 2 that is adapted to be radiolucent (the apparatus 2 is made of non-ferrous and non-metallic radiolucent materials, see para. [0017]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall device to be radiolucent as taught by Illindala to allow the apparatus to be compatible with MRI devices to allow a user to assess trauma, visualize a catheter placement, or diagnose organ function while performing CPR on a patient, see paras. [0005] and [0017] of Illindala.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hall et al. and Schock et al. as applied to claim 1 above, and further in view of Mössmer (2012/0310123 A1).
Regarding claim 18, the modified Hall device discloses that the belt includes markings (Velcro on overlapping sections 5/6; see fig. 1 of Hall) to indicate a position of at least one end region of the belt in the installed condition (the markings indicate the end regions of the belt 3, shown as overlapping sections 5/6, see fig. 1 and para. [0022] of Hall).
.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hall et al. and Schock et al. as applied to claim 1 above, and further in view of Quintana et al. (2005/0080362 A1).
Regarding claim 22, the modified Hall device discloses that the belt includes a coupler adapted for coupling to a patient surface (Velcro is attached to the lower surface of overlapping section 5 of the belt 3 and Velcro is attached to the upper surface of overlapping section 6 of the belt 3 to allow the belt 3 to be coupled to the patient’s 1 surface, see fig. 1 and para. [0022] of Hall).
However, if in doubt that the modified Hall device discloses that the belt includes a coupler adapted for coupling to a patient surface, in figure 4 Quintana teaches that a belt 3 includes a coupler 89 adapted for coupling to a patient 1 surface (the coupler 89 is an additional structure that couples the belt 3 to the patient’s 1 surface and is breakable to release the belt 3 from the patient’s 1 surface, see para. [0037]). .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2006/0009717 A1) in view of Schock et al. (5,490,820 A) and Petelenz et al. (2006/0047228 A1).
Regarding claim 24, in figures 1 and 10 Hall discloses a method for inducing breathing of a patient 1 (an apparatus 2, automatic chest compression device 2, is pressed against a patient 1 such that the apparatus 2 induces breathing of the patient 1 by applying pressure to the chest, see para. [0021]) comprising: positioning a paddle (second bladder 67) and a bladder 4 relative to a belt 3 (the applicant describes the paddle as follows “Alternatively, the paddle 24 may be inflatable to become relatively rigid” … “In the case of an inflatable paddle, and when used in conjunction with a bladder, the paddle can be a separate component from the bladder or can alternatively be formed integrally with the bladder. For example, the bladder and paddle can be sections of a single component, separated by a wall, thereby defining separate compartments inflatable to different or even the same pressures, as needed”, see page 8 lines 28-37 of the applicant’s specification and, therefore, the second bladder 67 is interpreted to meet the limitation of a “paddle” as described by the applicant. The paddle 67 is positioned with a bladder 4 on a surface of the belt 3, see paras. [0041] and [0043]), such that the bladder 4 is interposed between the paddle 67 and the belt 3 (the bladder 4 is positioned between the paddle 67 and the belt 3, see para. [0043]); 
Hall discloses a bladder 4 having a central section 9 and lateral sections 10/11 to provide pressure over a majority of the patient’s 1 thorax, see para. [0023] and [0038] of Hall, but lacks a detailed description of a method for promoting shallow breathing. 
However, in figure 3 Schock teaches a similar CPR apparatus which applies pressure to a thorax of a patient to promote shallow breathing of the patient (a patient receives a compression/decompression cycle to the thorax via anterior bladder 7 and lateral bladders 8/9, the cycle sending a volume of air to the lungs of a patient, the volume of air causing the patient to take shallow breaths but at a frequency higher than that for normal respiration, see col. 5 lines 45-54 and col. 8 lines 3-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s method to promote shallow breathing as taught by Schock to provide an alternative method of promoting normal respiration in a 
The modified Hall method does not disclose positioning a paddle over the abdomen of the patient to apply pressure to the abdomen of the patient.
However, in figure 3 Petelenz discloses a method of promoting shallow breathing of a patient comprising: positioning a belt 36a over the abdomen of the patient (Petelenz discloses an apparatus placed around the chest and abdomen of a patient to apply pressure on the diaphragm of the patient to promote shallow breathing of the patient, see paras. [0051]-[0052] and [0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the modified Hall method’s apparatus with a duplicate belt that is placed over the abdomen of the patient as taught by Petelenz to provide simultaneous compression of both the chest and the abdomen to prevent downshift of the diaphragm, increasing pressure in the thorax, see para. [0021] of Petelenz, to enhance the standard chest CPR with abdominal compressions may significantly enhance clinical outcomes for the patient, see para. [0050] of Petelenz, and to provide an improved return of blood from abdominal vessels to the heart, and in the higher intrathoracic pressure by preventing downward displacement of the victim's diaphragm during compressions of the thorax, see para. [0087] of Petelenz.
The modified Hall method discloses positioning a paddle over the abdomen of the patient to apply pressure to the abdomen of the patient (the paddle, as taught by Hall, is placed over the abdomen of the patient, as taught by Petelenz, to allow the user .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., Schock et al. and Petelenz et al. as applied to claim 24 above, and further in view of Schock et al. (5,630,789 A; hereinafter referred to as Schock'789).
Regarding claim 25, the modified Hall method discloses positioning a paddle below the sternum and inferior to the patient’s Xiphoid process and between costal cartilage of the patient (the paddle, as taught by Hall, is positioned on the abdomen of the patient which is shown to be below the sternum and inferior to a patient’s Xiphoid process and between the costal cartilage, as taught by Petelenz, see fig. 3 and paras. [0051]-[0052] and [0059] of Petelenz), but lacks a detailed description of the paddle including a tip region that the user positions below the sternum and inferior to a patient's Xiphoid process and between the costal cartilage.
However, in figures 3-4 Schock’789 teaches that a paddle 62/72 has a tip region that is positioned on the abdomen of the patient (the paddle 62/72 is shown to have an adhesive pad 72 with a tip region positioned on the abdomen of a patient, see col. 5 line 63 to col. 6 line 3 and col. 7 lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall method’s abdominal paddle to include a tip region as taught by Schock’789 to allow the paddle to be a shape that conforms to the abdomen of the patient.
Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2006/0009717 A1) in view of Schock et al. (5,490,820 A) and Schock et al. (5,630,789 A; hereinafter referred to as Schock'789).
Regarding claim 26, in figures 1 and 10 Hall discloses an apparatus (automatic chest compression device 2) for inducing shallow breathing of a patient 1 (the apparatus 2 is pressed against the thorax of a patient 1 to apply pressure to the entirety of the user’s chest such that pressure applied by the apparatus is capable of contacting and pressing upon the abdomen to induce shallow breathing of the patient 1, see paras. [0021] and [0041]), the apparatus 2 comprising: a surface (surface of a belt 3, a bladder 4 and a second bladder 67) configured for contacting a body of the patient 1 (the surface is shown to contact the thorax of the patient 1, see figs. 1 and 10 and para. [0043]), the surface being contoured to be positioned below the sternum of the patient and to fit inferior to a patient's Xiphoid process and between the costal cartilage of the patient (the surface is contoured to cover the thorax 34 of the patient 1 to therefore to be positioned below the sternum of the patient and to fit inferior to a patient's Xiphoid process and between the costal cartilage, see para. [0043]); a belt 3 configured to secure the surface against the body of the patient and configured to apply pressure to the patient, thereby inducing shallow breathing of the patient (a belt 3 secures the surface against the thorax 34 of the body of the patient 1 so that the surface applies pressure to the patient to promote shallow breathing, see paras. [0022] and [0043]); and a bladder 4 interposed between the belt and the paddle in an installed condition (the bladder 4 is shown to be between the belt 3 and the paddle 67 when the apparatus 2 is placed on the patient 1, see fig. 10 and para. [0043]), the bladder being inflatable to 
However, if in doubt that Hall’s apparatus is capable of promoting shallow breathing in a patient, Hall discloses a bladder 4 having a central section 9 and lateral sections 10/11 to provide pressure over a majority of the patient’s 1 thorax, see para. [0023] and [0038] of Hall. In figure 3 Schock teaches a similar CPR apparatus which applies pressure to a thorax of a patient to promote shallow breathing of the patient (a patient receives a compression/decompression cycle to the thorax via anterior bladder 7 and lateral bladders 8/9, the cycle sending a volume of air to the lungs of a patient, the volume of air causing the patient to take shallow breaths but at a frequency higher than that for normal respiration, see col. 5 lines 45-54 and col. 8 lines 3-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s apparatus to promote shallow breathing as taught by Schock to provide an alternative method of promoting normal respiration in a patient by inflating the bladders in a manner which provides a normal volume flow of air to the lungs of the patient, see col. 5 lines 44-50 of Schock. 
The modified Hall device lacks a detailed description of the surface being contoured to have a tip region or that the surface also being contoured to avoid 
However, in figures 3-4 Schock’789 teaches that a surface 62/72 with a tip region that is contoured to avoid compression of lower ribs of the patient when the surface 62/72 contacts the body of the patient (the surface 62/72 is shown to have an adhesive pad 72 with contours including a tip region positioned on the abdomen of a patient such that the contours of the surface 62/72 do not contact the body of the patient, see col. 5 line 63 to col. 6 line 3 and col. 7 lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed a belt, as taught by Hall, with surface having a tip region contoured to avoid compression of lower ribs of the patient when the surface contacts the body of the patient, as taught by Schock’789 to allow the apparatus apply compression therapy to the chest and abdomen of the patient and since the mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI. (B).
Regarding claim 27, the modified Hall device discloses a paddle component (second bladder 67, see fig. 10 of Hall; the applicant describes the paddle as follows “Alternatively, the paddle 24 may be inflatable to become relatively rigid” … “In the case of an inflatable paddle, and when used in conjunction with a bladder, the paddle can be a separate component from the bladder or can alternatively be formed integrally with the bladder. For example, the bladder and paddle can be sections of a single component, separated by a wall, thereby defining separate compartments inflatable to different or even the same pressures, as needed”, see page 8 lines 28-37 of the applicant’s specification and, therefore, the second bladder 67 is interpreted to meet the limitation 
Regarding claim 28, the modified Hall device discloses a bladder component (bladder 4, see fig. 10 of Hall), the surface being defined by the bladder component (the surface is shown to be defined by the bladder component 4, see fig. 10 and para. [0043] of Hall).
Regarding claim 29, the modified Hall device discloses that the surface is defined by the belt (surface is shown to be defined by the belt 3, see fig. 10 and para. [0043] of Hall).
Regarding claim 30, the modified Hall device discloses that the bladder is inflatable to urge the surface toward the body of the patient so as to apply pressure to the abdomen of the patient (the surface is urged to contact the body of the patient 1 when the bladder 4 is inflated so that the surface applies pressure to the abdomen of the patient, see paras. [0022] and [0042]-[0043] of Hall and col. 5 line 63 to col. 6 line 3 and col. 7 lines 1-10 of Schock ‘789).
Regarding claim 31, the modified Hall device discloses that a paddle (second bladder 67, see fig. 10 of Hall; the applicant describes the paddle as follows “Alternatively, the paddle 24 may be inflatable to become relatively rigid” … “In the case of an inflatable paddle, and when used in conjunction with a bladder, the paddle can be a separate component from the bladder or can alternatively be formed integrally with the bladder. For example, the bladder and paddle can be sections of a single component, separated by a wall, thereby defining separate compartments inflatable to different or 
Regarding claim 32, the modified Hall device discloses that the bladder and the paddle are separate components positionable adjacent one another (the bladder 4 is made from an elastic sheet and is shown to have a lower surface that is separate from an upper surface of an elastic sheet of the paddle 67 such that the bladder 4 and the paddle 67 are not integral with each other, see paras. [0022], [0041] and [0043] of Hall).
Regarding claim 33, the modified Hall device discloses that the paddle defines a tip region and sloped sides, the sloped sides having a curvature corresponding to a segment of an arc having a first radius and the tip region having a curvature corresponding to a segment of an arc having a second radius, wherein the first radius is greater than the second radius (the paddle 62/72, as taught by Schock ‘789, is shown to define a tip region and sloped sides, with the sloped sides having a curvature corresponding to a segment of an arc having a first radius and the tip region having a curvature corresponding to a segment of an arc having a second radius, wherein the first radius corresponding to the sloped sides is shown to be greater than the second radius corresponding to the tip region, see the annotated figure 4 of Schock below), such that the compression of the lower ribs of the patient is avoided when the paddle contacts the body of the patient, (the paddle 62/72, as taught by Schock ‘789, is shown to have contours including the tip region that is positioned on the abdomen of a patient such that the contours of the paddle 62/72 do not contact the lower ribs of the patient, 
Annotated fig. 4 of Schock

    PNG
    media_image2.png
    370
    402
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive. 
On page 9 lines 22-26 and page 10 lines 8-17 and lines 22-25, applicant argues: "Hall fails to disclose, teach, or suggest "every element required" by amended claim 1. Namely, Hall fails to disclose, teach, or suggest the following limitation recited by amended claim 1: "wherein the bladder is configured to control the geometry of the bladder upon inflation." In other words, the claimed invention requires that that the geometry of the bladder upon inflation is critical for inducing shallow breathing of a patient …  Hall does not disclose how a specific geometry of the allegedly analogous structure to the claimed bladder induces shallow breathing of a patient. Instead, Hall's teaching is limited to the disclosure that "the pressure is transmitted to the central section 9, which in turn causes the central portion of the bladder to expand." See Hall, at ¶¶ 36, 38, 47. Mere statement of the "expansion of the central portion of the bladder" does not teach or suggest that the bladder is "configured to control the geometry of the bladder upon inflation." That the result of the compression or pressure applied to the patient's chest is the "expansion of the central portion of the bladder" does not teach or suggest a reason, motivation, much less the means, to control, i.e. influence or direct, the resulting geometry of the bladder upon inflation … Maintaining an evenly applied force applied to the paddle and ensuring that the apparatus is in the same location during a session of use is an objective of the claimed invention. Thus, Hall does not disclose claim 1's requirement that the "bladder is configured to control the geometry of the bladder upon inflation".
"Maintaining an evenly applied force applied to the paddle and ensuring that the apparatus is in the same location during a session") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim only requires that the bladder be configured to “control the geometry” of the bladder upon inflation to “urge the paddle”, attached to the bladder, “toward the body of the patient”. Hall’s bladder includes a specific geometry made possible by the shape and dimensions of the elastic sheets that constitute the bladder, see fig. 10 and paras. [0036] and [0038] of Hall. As the bladder’s elastic sheets are flexible such that they deform when inflated as permitted by their inherent elasticity, the bladder is inherently maintaining its shape when it is inflated such that it maintains it’s spherical geometry. The claim does not include or require a specific geometry, such as a rectangular having a specific height and width nor does the claim require a specific mechanism, within the bladder, that provides a constraint that would force the bladder to inflate to provide a specific geometry. The bladder is further attached to the paddle such that, upon inflation of the bladder, the paddle is forcibly moved toward the body of the patient, see paras. [0021] and [0043] of Hall. Therefore, Hall discloses a bladder that is configured to control the geometry of the bladder and urge the paddle toward the body of the patient, as recited in claims 1, 24 and 26, and the rejections of claims 1, 24 and 26 are maintained.

	However, as the device is an apparatus and as both Hall and Schock are directed to providing a compressive force the torso of the user to control the user’s breathing. In particular, Hall discloses an apparatus that is pressed against the thorax of a patient to apply pressure to the entirety of the user’s chest such that pressure applied by the apparatus is capable of contacting and pressing upon the abdomen to promote shallow breathing of the patient 1, see paras. [0021] and [0041] of Hall. Schock is directed to teaching that a set of bladders are provided to apply a cyclical compressive force to send a desired volume of air to the lungs of a patient, the volume of air causing the patient to take shallow breaths at an increased frequency than the patient normally would during respiration, see col. 5 lines 45-54 and col. 8 lines 3-12 of Schock. The 
	On page 11 line 17 to page 12 line 9, applicant argues “none of the remaining applied references, i.e. Manoach, Hopman, Mossmer, Illindala, Quintana, Petelenz, and Schock '789, cure the deficiencies of Hall, Schock, or the combination of Hall and Schock, as discussed above. Specifically, all of the remaining applied references do not disclose the claimed use of a bladder's geometry to induce shallow breathing of a patient, as recited in claim 1. For example, all of the remaining applied references are entirely silent with respect to providing an apparatus to induce shallow breathing of a patient, much less the claimed use of a bladder's geometry to induce shallow breathing of a patient. Further, Mossmer, Illindala, Quintana, Petelenz, and Schock '789 share the same deficiencies discussed with respect to Hall and Schock above. In particular, Mossmer, Illindala, Quintana, Petelenz, and Schock '789 are all directed to the resuscitation of cardiac arrest patients by relying on a rhythmic inflation and deflation, 
However, In response to applicant's argument that Manoach, Hopman, Mossmer, Illindala, Quintana, Petelenz, and Schock '789 are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Manoach is directed to teaching that a pump is manually actuated to inflate the bladder 106, the pump being attached to the bladder 106 via air hose 109 which has a valve that prevents deflation of the bladder 106 when the user manually removes the pump from the bladder 106, see paras. [0026]-[0027] of Manoach. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Glenn et al. (2017/0304147 A1) is cited to show a inhalation training device placed over the abdomen of the user.
Huang et al. (2009/0234201 A1) is cited to show a inhalation training belt placed over the abdomen of the user.
Rathbun (4,506,883 A) is cited to show a inhalation training harness placed over the abdomen of the user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785